Order entered November 3, 2014




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-14-00563-CR

                             BILLY JOE CAMPBELL, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-81619-2012

                                            ORDER
       The Court REINSTATES the appeal.

       On October 27, 2014, we ordered the trial court to make findings regarding why the

reporter’s record had not been filed. On November 3, 2014, we received the reporter’s record.

Therefore, in the interest of expediting the appeal, we VACATE the November 27, 2014 order

requiring findings.

       Appellant’s brief is due within thirty days of the date of this order.

                                                       /s/    ADA BROWN
                                                              JUSTICE